UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-1286



ELIJAH SHEPPARD,

                Plaintiff - Appellant,

          v.


PETE GEREN, Secretary of the Army; JAMES B. PEAKE, Secretary
of Veterans Affairs,

                Defendants -    Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:07-cv-01279-CMH-TRJ)


Submitted:   June 19, 2008                   Decided:   June 23, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elijah Sheppard, Appellant Pro Se. Kevin J. Mikolashek, Assistant
United States Attorney, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Elijah   Sheppard   appeals   the   district     court’s     order

dismissing his action seeking review of a Department of Veteran’s

Affairs decision on his application for benefits. We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.         Sheppard v. Geren,

No.   1:07-cv-01279-CMH-TRJ    (E.D.   Va.   filed   Feb.   19   &   entered

Feb. 26, 2008).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                 - 2 -